Citation Nr: 0719368	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied apparently reopened the claim and 
denied service connection for a left ankle disability.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In April 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The RO afforded the veteran a VA examination in March 2006.  
The examiner stated that he reviewed the claims folder and 
the service medical records.  The examiner concluded that the 
veteran's right ankle disorder was related to his injury 
during service because he had a cast on his right ankle due 
to the severe sprain and possible fracture of the navicular 
bone.  The examiner state that the veteran's left ankle 
disorder was less likely than not related to "his left ankle 
condition."  However, the service medical records show that 
in March 1993 the veteran twisted his left ankle.  The 
assessment was possible fracture of the navicular of the left 
foot.  He was referred for casting.  An x-ray showed no acute 
fracture.  The cast was removed in April 2003, and the 
diagnosis was severe sprain.  In view of this conflict with 
the examiner's opinion, clarification is required.  

Additionally, VCAA notice must notify a claimant of the 
evidence and information needed to reopen the claim, as well 
as the evidence and information needed to establish 
entitlement to the underlying claim.  Kent v. Nicholson, 19 
Vet. App. 473 (2006).  This notice must describe what 
evidence would be needed to substantiate the element(s) found 
insufficient to establish the underlying claim in the 
previous denial.  The Board must remand the case to ensure 
the veteran has received proper notice consistent with the 
holding in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that is 
consistent with the holding in Kent v. 
Nicholson, 19 Vet. App. 473 (2006), on 
the issue of reopening a prior final 
decision of service connection for a 
left ankle disorder.

2.  Return the claims folder to the 
March 2006 VA examiner.  The examiner is 
requested to clarify his prior opinion.  
He should state whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
any current left ankle disorder had its 
onset during active service or is 
related to any in-service disease or 
injury.  

In providing this opinion, the examiner 
should be asked to review the service 
medical records, which show that in March 
1993 the veteran twisted his left ankle.  
The assessment was possible fracture of 
the navicular of the left foot.  The 
veteran was referred for possible 
casting.  An x-ray showed no acute 
fracture.  The cast was removed in April 
2003, and the diagnosis was severe 
sprain.  





If the March 2006 VA examiner is not 
available, another examiner should be 
asked to review the claims folder and 
provide the requested opinion.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the appellant's 
claim on appeal.  In so doing, adjudicate 
the claim to reopen under the new and 
material standard applicable to claims 
filed after August 29, 2001.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





